Title: Pennsylvania Assembly: Reply to the Governor, 19 November 1755
From: Pennsylvania Assembly
To: 


While the Assembly was considering his amendments to the £60,000 tax and defense bill, Governor Morris asked for emergency funds for protecting the frontier in the interval which would pass before the still-contested appropriation bill could take effect. He also pressed for a bill providing for the government of the forces to be raised, modeled on the British Mutiny Act. After two readings on November 18, another on the 19th, and “some Time spent” considering the message, eight members including Franklin were named to draft the reply printed here. It was sent to the governor the same afternoon.
 
May it please the Governor,
[November 19, 1755]
Our Treasury is quite exhausted by the heavy Expences lately incurred, and we know of no Way of raising Money so expeditious as that proposed by the Bill now before the Governor. It is true, the Money intended to be struck, may not be current before the Thirty-first of December; but as that is not more than six Weeks, there is no Doubt but that Labour, Service, and any Thing else that Money can purchase among us, may be had on Credit for so short a Time, if the Bill passes; and in Consideration of the Necessity of “affording timely Assistance to the distressed Inhabitants in the Back Counties,” we sincerely hope, and once more earnestly entreat, that the Governor will no longer refuse or delay his Assent to it.
The other Part of the Governor’s Message we have now under our serious Consideration, and as soon as we come to any Resolution thereon, shall immediately communicate the same to the Governor.
